Citation Nr: 1101050	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left elbow disorder.

4.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The appellant served on active duty from December 1977 to 
December 1981, and from April 1986 to September 1986 and had 
subsequent periods of active duty in the United Stated Naval 
Reserve Force (USNRF).

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for cervical spine, left 
knee, shoulder, elbow and hand conditions.  Service connection 
for sinusitis with migraine headaches and a noncompensable rating 
was assigned in the June 2004 rating decision.  In a January 2005 
rating decision, the RO granted service connection for a left 
shoulder condition, assigning a 10 percent disability rating.  
This is considered a full grant of benefits.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In July 2009, the Board granted a 10 percent disability rating 
for the Veteran's service-connected sinusitis with migraine 
headaches, and remanded the issues of entitlement to service 
connection for a cervical spine disorder, a left knee disorder, a 
left elbow disorder, and a left hand disorder.  These issues are 
again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that the case must be returned 
to the RO in order to ensure due process.  In a January 2010 
statement, the Veteran indicated that she wished to appear at a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  This was confirmed by her representative in the 
December 2010 Written Brief Presentation.  Therefore, the Veteran 
should be afforded an opportunity to present testimony before a 
Veterans Law Judge at the RO.  Such a hearing must be scheduled 
by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and 
schedule her for a Travel Board hearing 
before a Veterans Law Judge.  A copy of the 
notice to the Veteran of the scheduling of 
the hearing should be placed in the record.  
After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


